DETAILED ACTION
This Final Office Action is in response to the amendment filed 05/12/2022.  Claims 32-38 and 43-49 are acknowledged as pending, with claims 32-38 being currently amended.  

Claim Objections
Claims 38 and 45 are objected to because of the following informalities:  
In claim 38 line 3, the limitation “the bumper plate” should be “the weight plate”
In claim 45 line 2, the limitation “the bumper plate” should be “the weight plate”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 32-37, 43, 45-48 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sites (US Patent No. 10,625,136) (effectively filed on Jun. 5, 2017).

    PNG
    media_image1.png
    665
    451
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    706
    388
    media_image2.png
    Greyscale

Regarding claim 32, Sites discloses a noise absorbing article (Weight lifting converting device; Figures 1-8; i.e., the weight lifting converting device 20 is made from a plurality of segments 22 that are formed from a elastomeric material that surrounds the weight plate with a plurality of holes 16 within the segments 22 that would help cushion the blow of the weight plate onto a floor to provide a form of noise cancellation; Col. 5 Lines 34-51)  for use with a weight plate (Weightlifting plate 10; Figure 1), the article comprising: a solid circular body (i.e., the device is made from a solid composition of materials that form a circle to cover an outside of a weight plate as seen in Figure 4) made of elastomeric material (i.e., the material of the device is of a elastomer composition which is an elastomeric material; Col. 5 Lines 34-51 “Suitable polymer materials include without limitation Innothane® IE-90A, which is a tough semi-flexible polyurethane elastomer available from Innovative Polymers, Inc. in St. Johns, Mic.”), the body having an inner diameter corresponding to an outer diameter of the weight plate (i.e., the inner diameter of each of the segments 22 correspond to each diameter of the plate 10 to create a larger diameter total device with the addition of the segments; Col. 5 Lines 3-17) , and a shock absorber region (Planar inner surface 26; Figure 5; i.e., the planar inner surface 26 has honey comb-shaped holes that aids with the cushioning of the weight plate) comprising a plurality of spaced holes (i.e., the honey comb-shaped holes of inner surface 26) within the elastomeric material for absorbing noise generated when the weight plate is dropped on a solid surface (i.e., the weight lifting converting device 20 is made from a plurality of segments 22 that are formed from a elastomeric material that surrounds the weight plate with a plurality of holes 16 within the segments 22 that would help cushion the blow of the weight plate onto a floor to provide a form of noise cancellation); and side extensions (First and second sleeve members 38 and 40; Figure 5) made of elastomeric material (i.e., the entire body is formed from the same elastomer material), the extensions protruding radially inward from the body (i.e., the members 38 and 40 protrude radially towards the inner part of the weight plate) and being shaped to correspond to sidewalls of the weight plate to mount the noise absorbing article onto the weight plate (Col. 4 Lines 8-12 “As shown in FIG. 4, when the converting device 20 is installed on the weightlifting plate 10, the sleeve members 38 and 40 envelope the outer edges 14 and rim 18 and maintain the converting device 20 in position.”.)

Regarding claim 33, Sites discloses the weight plate is a bumper plate (i.e., the weight plate is a bumper plate a part of the weightlifting bumper assembly; Col. 2 Lines 6-10 “Each semi-circular outer surface should have an arc, measured in degrees, that is about equal to 360 divided by the number of converting segments in the weightlifting bumper assembly”.)

Regarding claim 34, Sites discloses the side extensions 38,40 enable mounting the noise absorbing article onto the weight plate in a slip over engagement (i.e., the side extensions 38,40 are slipped over the weight plate as seen ion Figure 4; Col. 4 Lines 8-12 “As shown in FIG. 4, when the converting device 20 is installed on the weightlifting plate 10, the sleeve members 38 and 40 envelope the outer edges 14 and rim 18 and maintain the converting device 20 in position.”.).  

Regarding claim 35, Sites discloses the article comprises two or more sectors that fit over respective parts of an outer periphery of the bumper plate (i.e., Each of the inner planar surfaces 26 are sectors that fit over each outer plane 14 of the plate).

Regarding claim 36, Sites discloses body that fits in one piece over an entire outer periphery of the bumper plate (i.e., the entire device 20 forms a singular body piece that is on the outer periphery of the plate)
  

    PNG
    media_image3.png
    198
    435
    media_image3.png
    Greyscale

Regarding claim 37, Sites discloses the body of the article is divided axially into two symmetrical parts each part having a side extension where the two symmetrical parts in combination fit over the entire outer periphery of the bumper plate (i.e., the body of each of the segments 22 can be divided to form two symmetrical parts with extensions 40 or 38 on either side to fit around the periphery of the bumper plate).  

Regarding claim 43, Sites discloses the plurality of spaced holes (i.e., honey combed holes) in the shock absorber region 26 includes one or more of pass-through holes, partial holes (i.e., the honeycomb holes are partial holes with one end having an edge surface), or any combination thereof.  

Regarding claim 45, Sites discloses the elastomeric material of the side extensions can deform under compressive stress to be able to slip over the bumper plate and has elasticity allowing the material deformed under load to regain its original dimensions when compressive stress is released (i.e., the material of the device is elastic polymer based with varying hardness but having composition qualities that allow for the deformation of the device to fit around a plate and regain its original shape; Col. 5 Lines 34-51)

Regarding claim 46, Sites discloses said two or more sectors of the article are separately mountable onto a bumper plate and can be affixed together when mounted (i.e., each of the segments 22 inner planes 26 can be attached to the plate at separate times and can be affixed together using hinge elements 42,44 to mount onto the plate).  

Regarding claim 47, Sites discloses for use with one of a 25- pound or a 45-pound bumper plate (i.e., the plate 10 is a 45-pound bumper weight; Col. 5 Lines 18-20).  

    PNG
    media_image4.png
    180
    407
    media_image4.png
    Greyscale

Regarding claim 48, Sites discloses the plurality of hole is arranged into two or more rings of holes (i.e., the holes form multiple rings of holes that go around the periphery of the bumper plate as annotated in Figure 6 above).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Sites (US Patent Publication No. 10,625,136) in view of Hill (US Patent Publication No. 2017/0304671).

Regarding claim 38, Sites discloses the side extensions 38,40.
Sites does not disclose the side extensions are provided at their ends with bumps that help fix the body of the article over the bumper plate.

    PNG
    media_image5.png
    490
    533
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    528
    511
    media_image6.png
    Greyscale

Hill teaches an analogous weight plate covering comprising the side extensions (End portions 212,214; Figure 10) are provided at their ends with bumps (Elements 217,219; Figure 10) that help fix the body of the article over the bumper plate (i.e., the end portions are placed and locked onto the weight object utilizing elements 217,219 that are interpreted to be the bumps by the Office as the elements/bumps are at the ends of the portions 212,214 and protrude to secure the ends of the portions 212,214 to the dumbbell, these elements can be bumps such as mono or multiplayer bands, straps, ties, laces, or other elements capable of providing cinching or contraction to slip onto the bumper plate; Para. [0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the side extensions of Sites to have the bump extensions at the ends of the side extensions of Hill to allow a structure to further secure the covering to the weight plate in order to properly cushion the weight plate when dropped during exercise. 

Claims 44 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Sites (US Patent Publication No. 10,625,136).

Regarding claim 44, Sites discloses the elastomeric material of the entire device (Col. 5 Lines 34-51 “Suitable polymer materials include without limitation Innothane® IE-90A, which is a tough semi-flexible polyurethane elastomer available from Innovative Polymers, Inc. in St. Johns, Mic.”). Sites does not disclose the elastomeric material of the side extensions has a lower durometer hardness compared to the elastomeric material of the body.  The Office Notes that the side extensions and body have are made from inherent elastomeric material with a range of hardness; Col. 5 Lines 25-51.  The material durometer hardness between the body and the side extensions is not disclosed, however, where the only difference between the prior art and the claims was a recitation of relative hardness of the claimed device and a device having the claimed relative hardness would not perform differently than the prior art device, then the claimed device would not be patentably distinct from the prior art device.  MPEP 2144.04. In this case, Sites generally discloses a hardness range and it would have been obvious to select for the hardness of the material to differ between the body and the side extensions to allow for a more deformative material to reduce noise and cushion the bumper plate. Furthermore, the hardness range listed by the applicant is within the range of 60-90 (Para. [00070]), the hardness of Sites lies within the range of 85±5 which is within applicant’s range allowing for a differing range of hardness where needed within the device. 

Regarding claim 49, Sites discloses the plurality of holes 26. Sites does not disclose the size of the holes in one of the two or more rings of holes is larger than the size of any other holes. The Office Notes that the holes have an inherent size. The size of the holes is not disclosed, however, where the only difference between the prior art and the claims was a recitation of relative size/dimensions of the claimed device and a device having the claimed relative size/dimensions would not perform differently than the prior art device, then the claimed device would not be patentably distinct from the prior art device.  MPEP 2144.04. In this case, Sites generally discloses a size of each of the holes and it would have been obvious to select for the differing sized holes in order to provide cushioning for the weight plate with different sized holes. Furthermore, applicants claimed differing sized holes lacks criticality because the specification of the application discloses a range of sizes can be used; Para. [00074])



	Response to Arguments
The rejections and objections of the previous Office Action are withdrawn as having been overcome by the amendment.  New rejections, necessitated by the amendment, are presented above.

	Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M KOBYLARZ whose telephone number is (571)272-8096. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.M.K./Examiner, Art Unit 3784                                                                                                                                                                                                        
/ANDREW S LO/Primary Examiner, Art Unit 3784